864 F.2d 150
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Webster C. ROBERTS.
No. 88-1437.
United States Court of Appeals, Federal Circuit.
Nov. 29, 1988.

Before FRIEDMAN, RICH and PAULINE NEWMAN, Circuit Judges.
RICH, Circuit Judge.

DECISION

1
The decision of the Board of Patent Appeals and Interferences (board) sustaining the rejection of claims 19-36 under 35 USC 103 is affirmed.

OPINION

2
After carefully considering the record and each of appellant's arguments, we affirm on the basis of the board's opinion.